DETAILED ACTION

In view of the appeal brief filed on 01/12/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767   

                                                                                                                                                                                                     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Upon further consideration, the Restriction Requirement between Group I (claims 1-7 and 9-10) and Group II (claims 11-16) is withdrawn because the inventions of Group I and Group II are not independent or distinct from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-7, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2014/0128508 A1, cited in IDS) in view of Das et al. (WO 95/27012) and Chao et al. (US 2016/0168413 A1).
Regarding claim 1, Wang teaches a coating comprising a non-aqueous dispersion comprising a continuous phase and a dispersed phase, wherein the dispersed phase comprises the dispersion polymerization reaction product of an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0036], wherein the acrylic stabilizer is nonlinear [0014], wherein the acrylic stabilizer comprises ethylenic unsaturation [0015, 0019], which reads on a curable film-forming composition comprising (c) a non-aqueous dispersion comprising a dispersion polymerization reaction product of a reaction mixture comprising an aliphatic polyester stabilized seed polymer, an ethylenically unsaturated monomer, and an ethylenically unsaturated nonlinear, acrylic polymer stabilizer. Wang teaches that the non-aqueous dispersion can be used as an additive in the coating [0037], that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in coating [0039], that the coating composition can also comprise any additives standard in the art of coating manufacture including thixotropic agents [0040], that the coating may comprise 1 to 95 weight % based on total solid weight of the coating, of the non-aqueous dispersion [0052], that the coating may also comprise 0 to 50 weight %, with 
Wang does not positively teach that the ethylenically unsaturated nonlinear, acrylic polymer stabilizer is random as claimed, but it must be random as claimed because Wang’s teachings of the preparation of the ethylenically unsaturated nonlinear, acrylic polymer stabilizer are substantially similar to the preparation of the ethylenically unsaturated nonlinear, random, acrylic polymer stabilizer that is recited in the specification of the instant application. Specifically, Wang teaches that a polyester intermediate for a seed stage stabilizer was prepared in an Example 1 from 12-hydroxystearic acid in a first charge and from glycidyl methacrylate in a third charge [0064], and the instant application recites that a polyester intermediate for a seed state stabilizer was prepared in an Example 1 in accordance with Example 1 in the USPG Pub No. 2014/0128508 A1 [00111]. Wang teaches that a seed stage stabilizer was prepared in an Example 2 from the polyester intermediate of Example 1, methyl methacrylate, and glycidyl methacrylate in a first charge, and from methacrylic acid in a fifth charge [0066], and the instant application recites that an aliphatic seed stage stabilizer was prepared in an Example 2 in accordance with Example 2 in USPG Pub No. 2014/0128508 A1 [00112]. Wang teaches that an acrylic stabilizer was prepared in 
Wang does not teach with sufficient specificity wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 0.5 to 10 percent by weight, based on the total weight of resin solids in the curable film-forming composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be from 1 to 10 weight % based on total solid weight of Wang’s coating, which would read on wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 1 to 10 percent by weight, based on the total weight of resin solids in the curable film-forming composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Wang’s coating composition to form a coating and/or for optimizing mechanical properties of Wang’s coating composition because Wang teaches that the coating may comprise 1 to 95 weight % 
Wang does not teach wherein the curable film-forming composition further comprises (a) a polymeric binder comprising epoxy functional groups and (b) a curing agent comprising acid functional groups that are reactive with the epoxy functional groups of (a), wherein the dispersion polymerization reaction product is different form the polymeric binder (a). However, Das teaches a film-forming polyepoxide polymeric resin and polyacid curing agent that are present in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium (p. 2, l. 9-15), wherein the polyepoxide resin has a high level of epoxy functionality and a correspondingly low epoxide equivalent weight (p. 19, l. 13-16), wherein the polyacid curing agent on average contains greater than two acid groups per molecule (p. 21, l. 14-16), wherein these acid groups can react with the polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18). Wang and Das are analogous art because both 
Wang does not teach wherein the curable film-forming composition further comprises (d) fumed silica, present in the curable film-forming composition in an amount of 0.5 to 5 percent by weight, based on the total weight of resin solids in the curable film-forming composition. However, Chao teaches fumed silica that is a thixotrope [0075] that is an optional ingredient, additive, and/or auxiliary agent in a coating composition [0074] further comprising a polymer [0005] that is in the form of a non-aqueous dispersion as described in US Publication No. 20140128508 [0054], wherein the coating composition can be cured [0006], wherein the coating composition can further comprise one or more polymeric film-forming materials that are polyepoxides [0063], wherein thixotropes may generally be present in an amount of up to 20% by weight, based on the total weight of the coating composition [0075]. Wang and Chao are analogous art because both references are in the same field of endeavor of a curable film-forming composition comprising a non-aqueous dispersion. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chao’s thixotrope that is fumed silica to modify Wang’s coating, and to optimize the amount of Chao’s thixotrope that is fumed silica in Wang’s coating to be from 0.5 to 5 weight % based on total solids weight of the coating, which would 
Regarding claim 2, Wang does not teach wherein the polymeric binder (a) comprises an acrylic and/or a polyester polymer. However, Das teaches a film-forming polyepoxide polymeric resin and polyacid curing agent that are present in a coating composition further comprising particular stable, organic, colloidal dispersions of 
Regarding claim 3, Wang does not teach wherein the curing agent (b) comprises an acid functional polyester or acrylic polymer. However, Das teaches a film-forming polyepoxide polymeric resin and polyacid curing agent that are present in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium (p. 2, l. 9-15), wherein the polyepoxide resin has a high level of epoxy functionality and a correspondingly low epoxide equivalent weight (p. 19, l. 13-16), wherein the polyacid curing agent on average contains greater than two acid groups per molecule (p. 21, l. 14-16), wherein these acid groups can react with the polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), wherein the polyacid curing agent is a carboxylic acid group-containing polymer that is an acrylic polymer or a polyester (p. 21, l. 27-28). Before the effective filing date of the claimed invention, one 
Regarding claim 4, Wang teaches that the acrylic stabilizer is nonlinear [0014], that the term nonlinear means that there is at least one branch point along the backbone of the polymer [0014], and that the branching is introduced by using a polyfunctional ethylenically unsaturated monomer [0014], which reads on wherein the acrylic polymer stabilizer is prepared from a polyfunctional ethylenically unsaturated monomer as claimed.
Regarding claim 5, Wang teaches that the acrylic stabilizer is nonlinear [0014], that the term nonlinear means that there is at least one branch point along the backbone of the polymer [0014], that the branching is introduced by using a polyfunctional ethylenically unsaturated monomer [0014], and that a polyfunctional ethylenically unsaturated monomer is allyl(meth)acrylate, ethylene glycol dimethacrylate, or hexanediol diacrylate [0014], which reads on wherein the polyfunctional ethylenically unsaturated monomer comprises allyl (meth)acrylate or alkane diol di(meth)acrylate as claimed.
Regarding claim 6, Wang teaches that the acrylic polymer stabilizer is a polymer that comprises 90 weight % or greater, or 95 weight % or greater of acrylic monomers, or 100 weight % acrylic monomers [0012], which reads on wherein the acrylic polymer stabilizer is prepared from a reaction mixture comprising 90 percent by weight or greater acrylic monomers as claimed

Regarding claim 9, Wang teaches that the coating comprises a non-aqueous dispersion comprising a continuous phase and a dispersed phase, wherein the dispersed phase comprises the dispersion polymerization reaction product of an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0036], wherein the particles in the non-aqueous dispersion have an average particle size of less than 180 nm [0004, 0035], less than 500 nm, or less than 300 nm [0035], which reads on wherein the dispersion polymerization reaction product in the non-aqueous dispersion has an average particle size of 500 nm or less as claimed.
Regarding claim 10, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be from 1 to 10 weight % based on total solid weight of Wang’s coating. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chao’s thixotrope that is fumed silica to modify Wang’s coating, and to optimize the amount of Chao’s thixotrope that is fumed silica in Wang’s coating to be from 0.5 to 5 weight % based on total solids weight of the coating. Therefore, Wang in view of Das and Chao renders wherein the dispersion 
Regarding claim 11, Wang teaches that the coating is a clearcoat [0057], wherein the clearcoat is a coating that is substantially transparent [0057], wherein the clearcoat is used in conjunction with a pigmented basecoat [0057], wherein the clearcoat is on a substrate [0057], which reads on a multi-layer coated article comprising a first film-forming composition applied to a substrate to form a colored base coat, and a second, transparent film-forming composition applied on top of the base coat to form a clear top coat, wherein the transparent film-forming composition comprises the curable film-forming composition of claim 1 as claimed.
Regarding claim 12, Wang does not teach wherein the polymeric binder (a) comprises an acrylic and/or a polyester polymer. However, Das teaches a film-forming polyepoxide polymeric resin and polyacid curing agent that are present in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium (p. 2, l. 9-15), wherein the polyepoxide resin has a high level of epoxy functionality and a correspondingly low epoxide equivalent weight (p. 19, l. 13-16), wherein the polyacid curing agent on average contains greater than two acid groups per molecule (p. 21, l. 14-16), wherein these acid groups can react with the polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), wherein the 
Regarding claim 13, Wang does not teach wherein the curing agent (b) comprises an acid functional polyester or acrylic polymer. However, Das teaches a film-forming polyepoxide polymeric resin and polyacid curing agent that are present in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium (p. 2, l. 9-15), wherein the polyepoxide resin has a high level of epoxy functionality and a correspondingly low epoxide equivalent weight (p. 19, l. 13-16), wherein the polyacid curing agent on average contains greater than two acid groups per molecule (p. 21, l. 14-16), wherein these acid groups can react with the polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), wherein the polyacid curing agent is a carboxylic acid group-containing polymer that is an acrylic polymer or a polyester (p. 21, l. 27-28). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Das’s film-forming polyepoxide polymeric that has a high level of epoxy functionality and a correspondingly low epoxide equivalent weight resin and Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with the polyepoxide and that is a carboxylic acid group-containing acrylic polymer or polyester to modify Wang’s coating, which would read on wherein the curing agent (b) comprises an acid functional polyester or acrylic polymer as claimed. One of ordinary skill in the art would 
Regarding claim 14, Wang teaches that the acrylic stabilizer is nonlinear [0014], that the term nonlinear means that there is at least one branch point along the backbone of the polymer [0014], and that the branching is introduced by using a polyfunctional ethylenically unsaturated monomer [0014], which reads on wherein the 
Regarding claim 16, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be from 1 to 10 weight % based on total solid weight of Wang’s coating. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chao’s thixotrope that is fumed silica to modify Wang’s coating, and to optimize the amount of Chao’s thixotrope that is fumed silica in Wang’s coating to be from 0.5 to 5 weight % based on total solids weight of the coating. Therefore, Wang in view of Das and Chao renders wherein the dispersion polymerization reaction product in the non-aqueous dispersion (c) and the fumed silica (d) are present in the transparent film-forming composition in a total amount of 1.5 to 15 percent by weight, based on the total weight of resin solids in the transparent film-forming composition as claimed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2014/0128508 A1, cited in IDS) in view of Das et al. (WO 95/27012) and Chao et al. (US 2016/0168413 A1) as applied to claim 11, and further in view of Ikushima et al. (EP 1,462,496 B2).
Regarding claim 15, Wang in view of Das and Chao renders obvious the multi-layer coated article according to claim 11 as explained above.
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2014/0128508 A1, cited in IDS) in view of Das et al. (WO 95/27012) and Chao et al. (US 2016/0168413 A1).
Regarding claim 17, Wang teaches a coating comprising a non-aqueous dispersion comprising a continuous phase and a dispersed phase, wherein the dispersed phase comprises the dispersion polymerization reaction product of an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0036], wherein the acrylic stabilizer is nonlinear [0014], wherein the acrylic stabilizer comprises ethylenic unsaturation [0015, 0019], which reads on a curable film-forming composition, said curable film-forming composition comprising (c) a non-aqueous dispersion comprising a dispersion polymerization reaction product of a reaction mixture comprising an aliphatic polyester stabilized seed polymer, an ethylenically unsaturated monomer, and an ethylenically unsaturated nonlinear, acrylic polymer stabilizer. Wang teaches that the non-aqueous dispersion can be used as an additive in the coating [0037], that the coating 
Wang does not positively teach that the ethylenically unsaturated nonlinear, acrylic polymer stabilizer is random as claimed, but it must be random as claimed because Wang’s teachings of the preparation of the ethylenically unsaturated nonlinear, acrylic polymer stabilizer are substantially similar to the preparation of the ethylenically unsaturated nonlinear, random, acrylic polymer stabilizer that is recited in the specification of the instant application. Specifically, Wang teaches that a polyester intermediate for a seed stage stabilizer was prepared in an Example 1 from 12-hydroxystearic acid in a first charge and from glycidyl methacrylate in a third charge [0064], and the instant application recites that a polyester intermediate for a seed state stabilizer was prepared in an Example 1 in accordance with Example 1 in the USPG 
Wang does not teach with sufficient specificity wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 0.5 to 10 percent by weight, based on the total weight of resin solids in the curable film-forming composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be from 1 to 10 weight % based on total solid weight of Wang’s coating, which would read on wherein the dispersion polymerization reaction product in the non-aqueous dispersion is 
Wang does not teach wherein said curable film-forming composition further comprises (a) a polymeric binder comprising epoxy functional groups, wherein the polymeric binder comprises at least one of an acrylic polymer, a polyester polymer, and a polyepoxide that is chain extended by reacting together a polyglycidyl ether of a cyclic polyol and a polyhydroxyl group-containing material selected from alcoholic hydroxyl group-containing materials and phenolic hydroxyl group-containing materials, and (b) a curing agent comprising acid functional groups that are reactive with the epoxy functional groups of (a), wherein the curing agent comprises a half-acid ester prepared 
Wang does not teach wherein the curable film-forming composition further comprises (d) fumed silica, present in the curable film-forming composition in an amount of 0.5 to 5 percent by weight, based on the total weight of resin solids in the curable film-forming composition. However, Chao teaches fumed silica that is a thixotrope [0075] that is an optional ingredient, additive, and/or auxiliary agent in a coating composition [0074] further comprising a polymer [0005] that is in the form of a non-aqueous dispersion as described in US Publication No. 20140128508 [0054], wherein the coating composition can be cured [0006], wherein the coating composition can further comprise one or more polymeric film-forming materials that are polyepoxides [0063], wherein thixotropes may generally be present in an amount of up to 20% by weight, based on the total weight of the coating composition [0075]. Wang and Chao 
Wang in view of Das and Chao renders obvious wherein the curable film-forming composition demonstrates hold-out in a multi-component composite coating as claimed. This is because Wang in view of Das and Chao renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable film-forming composition as explained above. Furthermore, the specification of the instant application recites that the use of the non-aqueous dispersion (c) of the dispersion polymerization reaction product often improves the "hold-out" [0074].
Regarding claim 18, Wang does not teach wherein the curing agent (b) further comprises at least one of an aminoplast and a polyisocyanate. However, Das teaches an aminoplast resin (p. 23, l. 13-14) that is present in a composition (p. 23, l. 14-17) further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium (p. 2, l. 9-15). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Das’s aminoplast resin to modify Wang’s coating, which would read on wherein the curing agent (b) further comprises an aminoplast as claimed. One of ordinary skill in the art would have been motivated to do so because Das teaches that the aminoplast resin is beneficial for improved resistance to water spotting (p. 23, l. 13-14) when present in a composition (p. 23, l. 14-17) that is a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein .

Response to Arguments
Applicant’s arguments, see p. 6-13, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1-7 and 9-10 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0128508 A1, cited in IDS) in view of Antonelli et al. (US 5,468,801, cited in IDS) and Donaldson et al. (US 9,346,959 B2, cited in IDS) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang  et al. (US 2014/0128508 A1, cited in IDS) in view of Das et al. (WO 95/27012) and Chao et al. (US 2016/0168413 A1).
Applicant’s arguments, see p. 13-15, filed 01/12/2022, with respect to the rejection(s) of claim(s) 17-18 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0128508 A1, cited in IDS) in view of Moravek et al. (US 9,650,480 B2), Donaldson et al. (US 9,346,959 B2, cited in IDS), and Antonelli et al. (US 5,468,801, cited in IDS) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang  et al. (US 2014/0128508 A1, cited in IDS) in view of Das et al. (WO 95/27012) and Chao et al. (US 2016/0168413 A1).

CorrespondenceAny inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.